DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.  Claims 8-11 and 13-20 are withdrawn as being drawn to a non-elected species or invention. 
Claims 1-7 and 12 are examined on their merits in light of the elected species of of propylene glycol or isododecane as the sebum modifier and PEG100 stearate/poly glyceryl stearate as the emulsifier.   

Information Disclosure Statement 
The Information Disclosure Statement filed 12/4/2020 has been reviewed.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   


Objections Withdrawn

Claim Objections
In light of the amendments to the claim identifiers the claim objections are withdrawn.


Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1-7 and 12 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2009/0191139 (3/19/2009) as evidenced by the specification is maintained.   
Shimizu teaches an aqueous composition described as a water based cosmetic slurry comprising water, isododecane and PEG-100 stearate. (See Abstract, claims 23, 24 and 29).   Isododecane is called for in instant claim 2.  PEG-100 stearate is called for in instant claim 12.  PEG-100 stearate is present in an amount of about 0.1 to 20% by weight. (See claim 29).  This overlaps with the from about 0.5 wt% to about 3 wt% emulsifier called for in instant claim 6 and also overlaps with the from about 0.6 to about 2 wt% emulsifier called for in instant claim 7.   
Isododecane is present in an amount of about 0.1 to 20 wt %. (See claim 25).  0.1 to 20 wt % overlaps with the from about 0.2 to 5 wt% called for in instant claim 3.  0.1 to 20 wt % also overlaps with the from about 0.5 to 4 wt% called for in instant claim 
Shimizu teaches that the water can be 90% of the slurry which is a pre-cursor to the personal care product to which it is added. (See [0008]).  Since the personal care product can be a shampoo or soap, Shimizu’s water based cosmetic slurry can be considered a pre-wash as called for in instant claim 1 and reads on this claim. (See [0089]).   
With respect to the properties called for in instant claim 1, isododecane is shown to have these physical properties called for in the claims in Table 1 Example of Sebum Modifiers on page 7 of the specification.  
Shimizu teaches that its water based slurry compositions can be adjusted for color, shade or lightness by simple blending without requiring multistep processing and are therefore more readily formulated or included in cosmetic and personal care products. (See [0090]).  Shimizu also teaches that its inventive compositions have superior properties to other compositions which include a lighter or softer feel or sensation when applied as well as a reduced sensation or feel of oiliness. (See [0017]).  
With respect to the claim language of “pre-wash” and “for hair and scalp”, a recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  In this case, Shimizu teaches that it can be a pre-cursor to the personal care product to which it is added and the personal care product can be a shampoo or soap, so Shimizu’s 
It would be prima facie obvious for one of ordinary skill in the art making the Shimizu water slurry composition to combine 90% water with about 0.1 to 20 wt % of PEG-100 stearate emulsifier and about 0.1 to 20 wt % of isododecane in order to have a water based slurry that is efficiently and easily made into a personal care product such as a shampoo with simple blending that does not require multi-step processing as taught by Shimizu.



Response to Arguments
Applicants’ comments on December 4, 2020 have been fully considered and are found to be unpersuasive.  
  Applicants state that the Office Action fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, so therefore the Examiner’s rejection is conclusory.  Specifically, Applicants assert that a person of ordinary skill in the art would not look to Shimizu and arrive at the present invention as demonstrated by the data below as found in Table 1 of Applicants’ specification.  Applicants assert that the data found in Table 1 of Applicants’ specification demonstrates that Formula I to IV show an increase in the % of sebum removal than the control pre-wash treatment.  Higher % sebum removal is observed in hair treated with higher doses of leave-on Formulas I to IV.  

Applicants continue to argue that Shimizu does not disclose a pre-wash composition for hair and scalp comprising about 0.1% to about 12.0% of a sebum modifier material with the claimed physical properties.  
Applicants assert that Shimizu clearly discloses that the water-based slurry is included as a component of a cosmetic or make-up product or a personal care product and teaches multi-step processing.  However, “included as a component” is not considered a “pre-wash composition for hair and scalp” of claim 1 of the present invention.  A skilled artisan would not look to Shimizu which is only disclosing water-based slurry composition which can be used in cosmetic and make-up products including shampoos utilizing multi-step processing and arbitrarily select such slurry for a pre-wash composition for hair and scalp.  Therefore this is a conclusory statement with no basis other than the Office Action opinion.
Applicants assert that the experimental results demonstrate that the claimed composition show an increase in % sebum removal than the control pre-wash treatment.  Higher % sebum removal is observed in hair treated with higher doses of formulas I-IV.  
Applicants assert that the structural difference for the present invention and claimed materials is that it falls under physicochemical parameters and that one of 
Applicants’ arguments have been carefully reviewed and are unpersuasive.  Respectfully, Applicants arguments are the same as arguments advanced previously and found to be unpersuasive then.  
Specifically, Applicants’ arguments regarding Shimizu not providing a disclosure that its compositions provide for higher removal of sebum as well as an improved clean feel are not found to be persuasive.  In paragraph [0017] Shimizu expressly teaches that its inventive compositions have superior properties to other compositions which include a lighter or softer feel or sensation when applied as well as a reduced sensation or feel of oiliness. (See Shimizu [0017]).  These properties are some of the reasons why these inventive compositions are so useful as cosmetics or as additives to cosmetics. (See Shimizu [0017]).  While Shimizu does not use the exact same language as Applicants, a lighter or softer feel or sensation when applied as well as a reduced sensation or feel of oiliness is quite similar to better sebum removal and improves clean feel.  Applicants’ arguments are thus contradicted by the express teachings of Shimizu because there does seem to be a teaching or suggestion that there would be a reduced sensation or feel of oiliness (which can be interpreted as better sebum removal).    
Additionally, the claimed elements are taught to be preferable and PEG-100 and isododecane are repeatedly exemplified in Shimizu.  Isododecane is listed as a specific example of a suitable oil for use in the composition in the specification. (See [0010]).  Similarly, PEG 100 stearate is only 1 of 8 emulsifiers listed as being suitable for the 
As described in the rejection with respect to the claim language of “pre-wash” and “for hair and scalp”, a recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  In this case, Shimizu teaches that it can be a pre-cursor to the personal care product to which it is added and the personal care product can be a shampoo or soap, so Shimizu’s compositions are capable of performing the intended use as a pre-wash composition for hair and scalp. 
With respect to Applicants’ assertion that the structural difference for the present invention and claimed materials is that it falls under physicochemical parameters and that one of ordinary skill in the art would not look to Shimizu because it does not disclose such physicochemical parameters, if it does not disclose such physical chemical parameters than there cannot be a structural difference.  Applicant has not tested the Shimizu compositions and compared them to its claimed composition and so cannot say that there are structural differences.  
Applicants have not submitted any evidence that teaches or suggests these physicochemical differences.  Applicants are asserting physicochemical differences without any evidence of such and such assertions should be accompanied by evidence.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements 
With respect to a skilled artisan, it is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Additionally, Shimizu teaches that the water can be 90% of the slurry which is a pre-cursor to the personal care product to which it is added. (See [0008]).  Since the 
Shimizu teaches that it can be added to a shampoo or soap but it is a stand alone product as well and is the subject of its own invention.  Shimizu’s composition does not read any less on the claimed composition by being able to be added to a shampoo or conditioner or salve.  It still contains the same components and properties as the claimed composition and is capable of performing the intended use.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Thus an increase in sebum removal is not evidence of a statistical and practical significance.  
	



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616